23 F.3d 408NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Ernest GORDON, Defendant-Appellant.
No. 93-2007.
United States Court of Appeals, Sixth Circuit.
April 22, 1994.

Before:  KENNEDY and NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Ernest Gordon appeals his judgment of conviction entered on his plea of guilty to one count of conspiracy to distribute more than 500 grams of cocaine in violation of 21 U.S.C. Secs. 846 and 841(a).  The district court sentenced him to one hundred and twenty months of imprisonment and imposed a $50 special assessment.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In this timely appeal, Gordon's counsel has filed a motion to withdraw his representation and a brief in compliance with  Anders v. California, 386 U.S. 738 (1967).  Gordon has not responded to his counsel's motion.


3
Upon review, we conclude that the disparity between Gordon's sentence and that of a co-defendant does not establish that the district court abused its discretion in sentencing Gordon.   See United States v. Marren, 890 F.2d 924, 937 (7th Cir.1989);   United States v. Lindell, 881 F.2d 1313, 1324 (5th Cir.1989), cert. denied, 493 U.S. 1087 and 496 U.S. 926 (1990);   United States v. Endicott, 803 F.2d 506, 510 (9th Cir.1986).  We have carefully examined the record in this case, including the transcripts of Gordon's plea and sentencing, and conclude that no reversible error is apparent from the record.


4
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.